DETAILED ACTION
Regarding Claims 1-12. Cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the following: (Specifically, delete the underlined limitation and add the underlined limitation)
          Regarding Claim 23. A computer program product implemented on a 
non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform the method according to claim 13.

          Regarding Claim 24. A wrist-wearable device comprising a calculation circuit and a non-transitory computer readable medium connected to the calculation circuit, said non-transitory computer medium containing computer instructions store therein according to claim 23.


Allowable Subject Matter
Claims 13-24 are allowed. Specifically, the independent Claims 13 and 14 are allowed over the prior arts. The dependent Claims (15-18, 21-24) and (19-20) are allowed due to their dependencies to said independent claims, respectively. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach or suggest a combination including the mathematical steps in the independent claims that involve various features, coefficient vectors, vector of features and dispersion matrix that are claimed to calculate the step length of an individual walking along a path, with said individual equipped with wrist-wearable device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865